McGrath, C. J.
(dissentmg). Plaintiff, at the» age of 18 years, took one of defendant’s trains at Port Huron for Yassar. After the train had left Juniata, a station six miles east of Yassar, she asked the brakeman if. he had called Yassar. He replied that he had not, but said: “The next stop is Vassar. Get your things ready.” Yassar station is at the junction of the F. & P. M. Ry. and the D. & B. O. Ry. The crossing is about 100 feet east of the depot building. Plaintiff was run over at a cattle guard about 300 feet east of the crossing. The testimony is undisputed that the train came to a full stop at a point east of the crossing and cattle guard. The engineer testified that he stopped about 700 feet east of the crossing; that the semaphore was against him that night; that he stopped, and called for it; that he waited for it, and that he got the semaphore as soon as the man could come to it. Plaintiff testified that after the train had come to a full stop the brakeman called out in the car, “Yassar; change cars for Caro!” and immediately passed out of the car upon the platform: that she, being in readiness, as suggested by the brakeman at Juniata, got up at once, and followed the brakeman out upon the platform; that, “when I got onto the platform, I found that the train was moving, and he was making no effort to help me off, and so I was anxious to get home; I wanted to see my people; I had been gone a long while; and I began to look, to see where I was going to get off; and I could not see any station or any place to get off; and the train kept moving faster, and the moving of the train threw me off.” The plaintiff was subjected to a lengthy cross-examination, upon which she testified as follows:
“Q. Did you step down the step?
“A. I don’t remember' stepping down the step.
“Q. Do you know whether you did step down the step or not?
“A. No, sir.
(iQ. You can’t tell?
*458“A. No, sir.
“Q. i)o you know liow you came to get off?
“A. No, sir; I don’t know just how I got off.
“Q. You don’t know whether you jumped off or fell off?
“A. No, sir. I think I fell off. The moving of the train threw me off. That is what I think threw me off.
“Q. I ask you whether you can tell whether that was it or not?
“A. No, sir.
“Q. You may have jumped off?
“A. I don’t think so. I don’t think I jumped off.
“Q. You may, as far as you know?
“A. Yes, I may have jumped off; but I don’t remember.
“Q. You don’t remember whether you did or not?
“A. No, sir.
“Q. If you were standing in the middle of the platform, right in front of the car door, you could not have fallen off, could you?
“A. I was not in front of the car door. I bent for- „ ward from there, to see if I could see that station.
“Q. Did you go onto the platform of the other car?
“A. No, sir.
“Q. You bent forward?
“A. Yes.
“Q. You bent forward to look at the outside?
“A. Yes.
“Q. Did you step down?
“A. Not that I remember of.
“Q. You don’t remember whether you did or not?
“A. No, sir. * * *
“Q. You thought you were being carried by the station?
“A. Yes.
“Q. And you were anxious to get home?
“A. Yes.
“Q. On that account, didn’t you make an effort to get off the train?
“A. I was looking to see if I could make an effort to get off the train.
“Q. Now, don’t you know that you stepped or jumped to get off?
“A. No, sir; not that I remember of.
“Q. You couldn’t say whether you did or not?
“A. No, sir. - v ,
*459“Q. You don’t know whether you stepped down on the step?
“A. No, sir; I don’t remember of it. * * - *
“Q. Did you look to the east towards the station — I mean to the west?
“A. I looked both ways.
“Q. And could see nothing?
“A. Yes.
“Q. All that you can say is that while you were looking you got off the car either by jumping or falling?'
“A. Yes. * * *”
On redirect examination the witness said:
“Q. Now, Mr. Hanchett asked you if you could tell whether you got off the train by being thrown off or by jumping off, and you could not tell. Now, why can’t you tell ?
“A. Because I don’t remember. All that I remember, is of getting off. I don’t remember jumping. I think 1 must have been thrown off.
“Q. What condition was your mind in at that time?
“A. Well, I was very anxious to get home, and I thought I had been carried by, and I was looking' for some place to get off.
“Q. How did that affect you?
“A. It made me very uneasy and nervous, and I looked, and couldn’t find any place to get off, and I kept looking forward.
“Q. What is the reason you can’t remember about it?
“A. I don’t know, unless it was because I was so excited. «
“Q. Excited from what?
“A. Because I thought I was being carried by.”
On re-cross-examination she said:
“Q. I understand that you were looking for a place to get off?
“A. I was looking for the station, expecting to get off at that place.
“Q. You sav you thought you were being carried by?
“A. Yes.
“Q. You were looking for a convenient spot to get off, to prevent your being carried by?
“A. Yes.
*460“Q. Then, if you saw a place where you thought you could get off, you intended to jump?
“A. I would have tried to get off in some way.
“Q. Now, wasn’t that just what you did when you did get off?
“A. No, sir; I was looking for a place so I could get off.
“Q. But I understand you say you can’t tell whether you jumped off or not?
“A. No, sir; I don’t think I did.
“Q. You know that if you had seen a place where you thought you could get off, you would have tried to get off?
“A. That is what I think.
“Q. You thought you had passed the station?
“A. Yes.
“Q. And you were looking for a place to get off?
“A. I was looking tó see .if there was any place to get off.
“Q. And you intended to get off if there was such a place?
“A. Well, I suppose that is what I thought at that time.”
The court directed a verdict for defendant, and it is contended (1) that defendant was not guilty of negligence, and (2) that plaintiff was guilty of contributory negligence in remaining upon the platform, or going down upon the steps, or attempting to alight while the car was in motion.
The case must’ be considered as though plaintiff’s testimony were undisputed. Plaintiff had been informed not only that “the next stop is Yassar,” but when the train stopped she was informed that the train had arrived at Vassar station. In Lake Shore & M. S. Ry. Co. v. Bangs, 47 Mich. 470, plaintiff was a man of mature years There was no sudden starting of the cars while plaintiff was upon the platform. The train had stopped within the city limits, and a number of passengers had alighted. No intimation had been given that the train would stop again, and it did not; but some time after it had started, and while running at a high, rate of *461speed, .plaintiff deliberately walked out upon the platform, took the risk, and jumped from the platform. There was an entire absence of any invitation to alight at or near that point, or to get ready to alight, or to take the platform. The train had not even slacked its speed with reference to plaintiff’s departure, and plaintiff did not expect it to slacken its speed or stop.
In Minock v. Railway Co., 97 Mich. 425, plaintiff’s destination was Holly. The brakeman had announced that the next station would be Holly. Before reaching Holly, the train stopped at a crossing, and plaintiff, supposing that the train was at Holly, alighted. The Court held that, after such an announcement, defendant was not under obligations to notify its passengers not to alight at an intervening railway crossing. The defendant, say the Court, has a right to expect that its passengers will sit in the cars until stations are called. The brakeman had not, in that case, announced that the next stop would be Holly; nor, after the train had stopped,; had he informed' the plaintiff that she had arrived at Hoíly. Had there been no announcement after the train had stopped for the crossing, the case here would still bdistinguishable from the Minock case.
The books are full of cases where passengers have rushed to the platform of a moving train upon a station announcement. This has uniformly be.en held inexcusable. In such case the statute requires such announcement to be made, and the performance of a statutory duty cannot subject the company to a charge of negligence. But, ordinarily, passengers would regard the announcement of the station after the train had come to a stop as an invitation to passengers for that station to alight. The surroundings may be such, when they can be observed, as to suggest to the passenger that the station has not yet been reached ;but such a case is not here. The law certainly does not require a railroad company to mislead its passengers, nor is it excusable for so doing. This is not a case where the company had done simply *462what the law required it to do in announcing a station before it hád reached it, and was therefore not bound to assume that passengers in response to such an announcement would undertake to leave the train while in motion, but the company had done more, — it had, after the train had stopped, informed the passenger that the station had been reached.
The question of contributory negligence was one for the jury. Her testimony clearly tends to show that she .was upon the platform by invitation, and that w-hat she did was done in the presence of the brakeman. Under .'such circumstances it cannot be said, as a matter of law, that she was negligent for going upon the platform or upon the steps; nor am I prepared to say that her testimony warrants the conclusion that she was not thrown from the train, nor can such conclusion be justified by a t consideration of the defendant’s testimony.
The judgment should be reversed.
Montgomery, J., concurred with McGrath, G. J.